Citation Nr: 0005160	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946, and from August 1946 to December 1964.  He died in 
March 1980.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which determined that entitlement to 
service connection for the cause of the veteran's death, 
either secondary to tobacco use in service or secondary to 
nicotine dependence arising in service, was not warranted.

It is noted that on two previous occasions, November 1981 and 
June 1990, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  It was argued by the appellant in the 
course of these prior cases that radiation exposure incurred 
by the veteran during Operation SANDSTONE, in 1948, in 
essence, led to the development of carcinoma of the veteran's 
right lung, and, ultimately, to his death.  In addition, it 
is noted that the June 1990 Board decision was subsequently 
affirmed in January 1992 by the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims (Court)).  The RO, by means of an 
April 1996 rating decision, determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death due to exposure to radiation.  This decision is noted 
to have followed the submission by the appellant of a newly 
declassified document. 

In July 1993, the appellant indicated her desire to pursue a 
claim for entitlement to service connection for the veteran's 
death due to a smoking-related illness.  As such, the issue 
currently on appeal is limited in scope to the cause of the 
veteran's death being related to smoking and/or nicotine 
dependence.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
March 1980 due to carcinoma of the lung.

2.  At the time of his death, the veteran was not service-
connected for any disabilities.  

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cause of the veteran's death to 
the use of tobacco in service or to nicotine dependence 
developed in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of tobacco use in service which, in essence, in 
leading him to subsequently develop a nicotine dependence 
following his service separation, contributed to his death as 
a result of lung cancer.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, certain 
chronic diseases may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

However, the initial inquiry before the Board is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  While such a claim need not be 
conclusive, it must be supported by evidence; a mere 
allegation is not sufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In cases such as this, where the 
determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the facts pertinent to her claim, and the claim 
must be denied.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Service connection may be granted for disability 
incurred in or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Certain 
diseases are presumed to have been incurred in service if 
manifested to a degree of ten percent within a year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

The veteran died in March 1980.  The Certificate of Death, 
issued in March 1980, shows that the immediate cause of the 
veteran's death was carcinoma of the lung.  The interval 
between the onset and death was listed as 15 months.  At the 
time of his death, service connection had not been 
established for any disability.  Review of the veteran's 
service medical records is shown to include a clinical 
record, dated in 1957, which indicates that the veteran gave 
a history of smoking "1 ctr" of cigarettes per week.  The 
service medical records do not show indications for or 
treatment of nicotine dependency or lung cancer.

A private hospital discharge summary, showing that the 
veteran was both admitted and discharged into the General 
Hospital of Virginia Beach (General Hospital) in January 
1979, indicates that the veteran had developed a cough 
productive of thick sputum and some blood approximately 3 
weeks earlier.  The veteran was diagnosed with bronchogenic 
carcinoma of the right lung.  As part of the social history 
provided, the report noted that the veteran had smoked "one 
and a half cigarettes a day" for the past 38 years.  

The veteran was admitted in early February 1980 into General 
Hospital with marked left bronchial obstruction from tumor 
recurrence at the carina and just beyond the carina in the 
left main bronchus.  The report noted that the veteran had a 
right pneumonectomy for bronchogenic carcinoma approximately 
14 months prior to this admission.  A transbronchial 
resection of recurrent carcinoma was performed in the course 
of the admission.  The discharge diagnosis was metastatic 
recurrent carcinoma of the lung with left bronchial 
obstruction.  

A surgical report from General Hospital dated during the time 
of the above-mentioned February 1980 admission shows both a 
preoperative and postoperative diagnosis of recurrent 
bronchogenic carcinoma with high grade obstruction of the 
left main bronchus.  Bronchoscopy with curettage of an 
endobronchial tumor, left main bronchus was performed.  

The veteran was transferred by private ambulance on March 10, 
1980, to General Hospital due to breathing difficulties.  A 
death summary report indicates that the veteran had recently 
been discharged from the hospital after transbronchial 
resection of a recurrent carcinoma of the left lung for 
palliative reasons to help his airway.  He did fairly well at 
home until returning to the hospital in marked respiratory 
distress.  He was given only palliative care and died on 
March [redacted], 1980, from the results of metastatic 
recurrent lung carcinoma.  

A VA memorandum concerning radiation review pursuant to 
38 C.F.R. § 3.311(b), dated in July 1988, and noted to have 
been sent from the Chief Benefits Director to the Chief 
Medical Director, indicates that when lung cancer was 
diagnosed the veteran had given a history of smoking 1 1/2 
packs of cigarettes a day for 38 years.  

In reply to the July 1988 VA memorandum, dated in November 
1988, a physician indicated that it was unlikely that the 
veteran's disease was caused by radiation while in military 
service.  It was further indicated that the veteran developed 
carcinoma of the lung 30 years later and that the veteran was 
a smoker.  

In a letter received by the Board in July 1993, the appellant 
indicated that it was her belief that the veteran's lung 
cancer was the result of smoking and service connection was 
thus warranted for his cause of death.  She stated that the 
VA had tried to convince her for 13 years that the veteran's 
bronchogenic carcinoma was caused by cigarette smoking and 
not by his exposure to radiation.  Additionally, the veteran 
purchased reduced priced cigarettes from 1945 to 1980 at 
military facilities.  

In a letter to the RO dated November 1996, the appellant 
alleged that the veteran's dependence to tobacco use began 
after he joined the United States Navy.  She asserted that he 
was able to buy cigarettes at a substantially lower price and 
that cigarettes were given as prizes in the course of 
participation in sporting events.  She added that cigarettes 
were also issued in military rations.  She argued that since 
the veteran's dependence on tobacco use was initiated in the 
Navy and was subsequently aggravated in the line of duty, 
compensation should be awarded.  

In conjunction with her current claim, a tobacco use 
questionnaire was sent to the appellant in April 1997.  
Responding to this questionnaire later in April 1997, the 
appellant indicated that the veteran had smoked numerous 
brands of cigarettes from June 1944 to December 1978.  She 
noted that he smoked every day, smoking one carton a week.  

As shown as part of a VA Form 21-4138 (JF), Statement in 
Support of Claim, dated in September 1997, the appellant 
asserted that she met the veteran in April 1952 at which time 
he was smoking at least one pack of cigarettes or more daily.  
She further indicated that he smoked until December 1978 when 
he was told by his doctor to quit smoking.  

In the notice of disagreement received by VA in May 1998, the 
appellant asserted that it has been proven that smoking 
"attributes" [sic] to lung cancer.  She also claimed that 
the veteran, contrary to the evidence of record, had smoked 
for 33 years, as opposed to 38 years.  She additionally 
argued that the veteran's 20 year history of smoking during 
service caused his chronic bronchitis.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the "Internal 
Revenue Service Restructuring and Reform Act of 1998" was 
signed into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in August 1993, 
as noted as part of the April 1998 RO rating decision, the 
statutory change will not affect the disposition of this 
appeal.

In the instant case, the Board finds that the appellant has 
failed to provide any competent medical evidence relating the 
veteran's cancer to the use of tobacco during service.  
Accordingly, service connection on a direct basis is not 
warranted.  As for secondary service connection, there is no 
medical evidence of in-service nicotine dependence, nor is 
there medical evidence of a nexus between claimed in-service 
nicotine dependence and lung cancer.  The appellant's 
representative, as shown as part of a March 1999 Informal 
Hearing Presentation, points to the above-mentioned November 
1988 reply to the July 1988 VA memorandum, which, while 
indicating that it was unlikely that the veteran's disease 
was caused by radiation while in military service, also noted 
that the veteran developed carcinoma of the lung 30 years 
later and that the veteran was a smoker.  The representative 
asserts that this constitutes evidence which supports the 
argument that smoking contributed to the development of lung 
cancer.  The Board does not find it to be so.  Further the 
Board finds that this statement does not provide either 
clinical evidence or a medical opinion as to a link between 
either the veteran's in-service smoking or a nicotine 
dependence during service, and his lung cancer.  

Furthermore, the Board cannot rely solely on the appellant's 
own testimony because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the record fails to show that a service-
connected disability caused, hastened, or substantially and 
materially contributed to the veteran's death.  There being 
no competent medical evidence linking the veteran's cause of 
death to his period of active service, the appellant's claim 
must be denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and an explanation as to why her current attempt fails.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	SANDRA L. S MITH
	Acting Member, Board of Veterans' Appeals



 


